106 S.E.2d 572 (1959)
249 N.C. 398
STATE
v.
Junior TROUTMAN and Roy Barrett.
No. 152.
Supreme Court of North Carolina.
January 14, 1959.
Malcolm B. Seawell, Raleigh, Atty. Gen., Claude L. Love, Asst. Atty. Gen., for the State.
Mullen, Holland & Cooke, Gastonia, by Frank P. Cooke, Gastonia, for defendants, appellants.
PER CURIAM.
In State v. Troutman, N.C., 106 S.E.2d 569, the same defendants appealed from judgments imposing total sentences of four years on the roads, and the judgments have this day been upheld.
The sentences in this case were not ordered to begin at the expiration of the prior sentences, consequently they run concurrently with them. By upholding the sentences in this case, the defendants will complete serving them before the expiration of the first of the prior sentences. The defendants, therefore, are not prejudiced by the judgment involved in this appeal. Moreover, the assignments of error appear to be without substance.
No error.